DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/27/2021 has been entered.  Claims 19-40 are pending in the application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “array of ridges” is not found in the specification.  The terms “adjunct”, “array of ridges”, and “array of wells” are not found in the specification. The only recitation with the term “array” is “array of capillary channels”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 19 and 37-38 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Zubik et al. (US 20040093029 A1) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Zubik et al. (US 20040093029 A1) alone.
Regarding claim 19, Zubik et al. discloses a staple cartridge assembly (FIG. 3), comprising: a cartridge body, comprising: a deck; a proximal deck end; a distal deck end; a first longitudinal side extending between said proximal end and said distal end; a second longitudinal side extending between said proximal end and said distal end; and staple cavities defined in said deck; staples removably stored in said staple cavities (fig. 3); and 
an implantable adjunct (10/60) releasably attached to said cartridge body, comprising: a proximal adjunct end positioned adjacent said proximal deck end; a distal adjunct end positioned adjacent said distal deck end (fig. 3); 
a first lateral side extending along said first longitudinal side; a second lateral side extending along said second longitudinal side (figs. 1-2); a deck-contacting surface positioned against said deck (fig. 3); 

In the alternative, if it can be argued that Zubik et al. does not disclose an array of ridges extending laterally across said tissue-contacting surface between said first lateral side and said second lateral side wherein said array of ridges are configured to grip tissue clamped against said tissue-contacting surface-
Given the suggestion and teachings of Zubik et al. to have an adjunct/buttress having an array of ridges extending both widthwise and lengthwise and pores/wells extending laterally across said tissue-contacting surface between said first lateral side and said second lateral side and the buttress to be used on any stapler, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the adjunct/buttress array of ridges used grip tissue clamped against said tissue-contacting surface for having an adjunct/buttress with the desired  In re Fuller, 1929 C.D. 172; 388 O.G. 279.  Further, It has been held that to be entitled to weight in method (use is a method step) claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 1962 C.D. 408 (1961).  
Regarding claim 37-38, Zubik et al. discloses each said ridge of said array of ridges is continuous between said first lateral side and said second lateral side, wherein said ridges of said array of ridges do not intersect, wherein each said ridge of said array of ridges is continuous between said first lateral side and said second lateral side (fig. 2).

Claim(s) 19-36 and 39-40 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Prommersberger et al. (US 20090001122 A1) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Prommersberger et al. (US 20090001122 A1) in view of Soltz et al. (US 20070179528 A1) and further in view of Zubik et al. (US 20040093029 A1).
Regarding claims 19-36, Prommersberger et al. as best understood by examiner, discloses a staple cartridge assembly (figs. 1-2), comprising: a cartridge body (104), comprising: a deck (106, figs. 2 AND 4); a proximal deck end; a distal deck end (fig. 2); a first longitudinal side extending between said proximal end and said distal end; a second longitudinal side extending between said proximal end and said distal end (fig. 2); and staple cavities (108, fig. 2) defined in said deck; staples removably stored in said staple cavities [0005, 0019-0020, 0029, 0050, 0072, 0091], claims 1, 11, 21, and 27-35, figs. 1-2 AND 4); and 
an implantable adjunct (350) releasably attached to said cartridge body [0021, 0044] on a linear or circular stapler [0020], comprising: a proximal adjunct end positioned adjacent said proximal deck end; a distal adjunct end positioned adjacent said distal deck end (figs. 1-4); a first lateral side extending along said first longitudinal side; a second lateral side extending along said second longitudinal side (figs. 2 and 4); a deck-contacting surface positioned against said deck; a tissue-contacting surface (figs. 2 and 4); and 

In the alternative, if it can be argued that Prommersberger et al. does not teach the adjunct/buttress with having an array of ridges and/or wells extending laterally across said tissue-contacting surface between said first lateral side and said second lateral side and the buttress to be used on a circular stapler –
Soltz et al. teaches a buttress/adjunct (10/200 [0048], figs. 1-7) on a surgical stapler (100) the buttress/adjunct having an array of ridges and/or wells (208/209/213) extending laterally across said tissue-contacting surface between said first lateral side and said second lateral side ([0067-0077], figs. 8-15) and the buttress to be used on a circular stapler [0006-0008, 0053] wherein said array of ridges (208/209/213) are configured to grip tissue clamped against said tissue-contacting surface (intended use- ridges 208/209/213 are capable of being used to grip tissue if desired and do compress on the tissue).

Given the suggestion and teachings of Prommersberger et al. to have an adjunct/buttress with having an array of reinforcement portions extending both widthwise and lengthwise and pores/wells extending laterally across said tissue-contacting surface between said first lateral side and said second lateral side and the buttress to be used on any stapler with changing the size as needed, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the adjunct/buttress with having an array of reinforcement portions extending both widthwise and lengthwise and pores/wells extending laterally across said tissue-contacting surface between said first lateral side and said second lateral side and the buttress to be used on a circular stapler 
Regarding claim 39-40, Prommersberger et al. does not teach that each said ridge of said array of ridges is continuous between said first lateral side and said second lateral side, wherein said ridges of said array of ridges do not intersect, wherein each said ridge of said array of ridges is continuous between said first lateral side and said second lateral side.
Zubik et al. teaches each said ridge of said array of ridges is continuous between said first lateral side and said second lateral side, wherein said ridges of said array of ridges do not intersect, wherein each said ridge of said array of ridges is continuous between said first lateral side and said second lateral side (fig. 2).
Given the suggestion and teachings of Prommersberger et al. to have an adjunct/buttress with having an array of reinforcement portions extending both widthwise and lengthwise and pores/wells extending laterally across said tissue-contacting surface between said first lateral side and said second lateral side and the buttress to be used on any stapler with changing the size as needed, It would have been obvious before the 

Response to Arguments
Applicant's arguments with respect to Zubik et al. (US 20040093029 A1) and Prommersberger et al. (US 20090001122 A1) or, in the alternative, Prommersberger et al. (US 20090001122 A1) in view of Soltz et al. (US 20070179528 A1) and further in view of Zubik et al. (US 20040093029 A1) have been fully considered but they are not persuasive. 
Examiner contends that Prommersberger et al. does have an adjunct/buttress that is implantable if desired and the implant does have an array of ridges and/or wells (380/381 and/or 382 or pores) extending laterally across said tissue-contacting surface between said first lateral side 
In response to applicant's argument that placement of a buttress/implant/adjunct a certain way and implanting the buttress/implant/adjunct and the array of ridges are configured to grip tissue clamped against said tissue-contacting surface, a recitation of the intended use of the claimed invention must result in a structural difference 
Given the broadest reasonable interpretation of ridge and the suggestion and teachings of Prommersberger et al. to have an adjunct/buttress with having an array of reinforcement portions extending both widthwise and lengthwise and pores/wells extending laterally across said tissue-contacting surface between said first lateral side and said second lateral side and the buttress to be used on any stapler with changing the size as needed, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the adjunct/buttress with having an array of reinforcement portions extending both widthwise and lengthwise and pores/wells extending laterally across said tissue-contacting surface between said first lateral side and said second lateral side and the buttress to be used on a circular stapler for having an adjunct/buttress with the desired strength, gripping, medicament 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT F LONG/Primary Examiner, Art Unit 3731